Citation Nr: 1538826	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  15-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,                                 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total rating for service-connected posttraumatic stress disorder, with depressive features, under the provisions of 38 C.F.R. § 4.29, based on hospitalization from April 13, 2014 to April 15, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from January 1991 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


REMAND

In a September 2014 rating decision, the RO denied the Veteran's claim of entitlement to a temporary total rating for service-connected PTSD, with depressive features, under the provisions of 38 C.F.R. § 4.29, based on hospitalization from April 13, 2014 to April 15, 2014.  Subsequently, the Veteran filed a June 2015 notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing this claim, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a temporary total rating for service-connected PTSD, with depressive features, under the provisions of 38 C.F.R. § 4.29, based on hospitalization from April 13, 2014 to April 15, 2014.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  

The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




